Exhibit 10.2

Execution Version

PATENT LICENSE AGREEMENT

PATENT LICENSE AGREEMENT (“Agreement”), dated January 20, 2009 (the “Effective
Date”), by and between PANACOS PHARMACEUTICALS, INC., a Delaware corporation
(“Panacos”), and MYRIAD PHARMACEUTICALS, INC., a Delaware corporation
(“Myriad”). Panacos and Myriad are referred to collectively herein as the
“Parties” and each, individually as a “Party.”

WHEREAS, pursuant to an Asset Purchase Agreement dated as of January 20, 2009,
by and between Panacos and Myriad (“Purchase Agreement”), Myriad acquired
certain assets from Panacos used or which Myriad intends to use in connection
with the development (preclinical and clinical), manufacture and
commercialization of 3-O-(3’,3’-dimethylsuccinyl) betulinic acid and salts and
solvates thereof, and polymorphs thereof (“Bevirimat”);

WHEREAS, the assets acquired by Myriad under the Purchase Agreement include all
of Panacos’s interest in and to the Bevirimat Patents (as hereinafter defined),
and the assets retained by Panacos under the Purchase Agreement include the
Panacos Patents (as hereinafter defined);

WHEREAS, Myriad has agreed to grant certain licenses to Panacos and its
Affiliates under the Bevirimat Patents; and

WHEREAS, Panacos has agreed to grant certain licenses to Myriad and its
Affiliates under the Panacos Patents.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

Section 1. DEFINITIONS

1.1 The following terms, when used in this Agreement, shall have the respective
meanings ascribed to them below:

(a) “Affiliate” means any corporation, firm, partnership, or other entity that,
directly or indirectly, controls, is controlled by, or is under common control
with a Party. For purposes of this definition, “control” shall mean the
ownership of at least fifty percent (50%) of the voting share capital of such
entity or any comparable equity or ownership interest.

(b) “Bevirimat Patents” shall mean the patents and patent applications
identified on Exhibit A hereto.

(c) “Panacos Patents” shall mean the patents and patent applications identified
on Exhibit B hereto.



--------------------------------------------------------------------------------

(d) “Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization, including
a federal, state, local or foreign government or regulatory entity or political
subdivision or an agency or instrumentality thereof.

(e) “Product Operations” means the development (preclinical and clinical),
manufacture, marketing, distribution, sale, or any other exploitation of or
activity with respect to, Bevirimat.

1.2 Unless otherwise defined in Section 1.1 or herein, each capitalized term
used in this Agreement that is defined in the Purchase Agreement shall have the
meaning specified for such term in the Purchase Agreement.

Section 2. LICENSES

2.1 License to Myriad Under the Panacos Patents. Panacos hereby grants to Myriad
and its Affiliates an exclusive, perpetual worldwide, royalty-free, transferable
(subject to Section 9.4) license, with the right to grant sublicenses to others
under the Panacos Patents to develop, manufacture, make and have made, offer to
sell, sell, import, distribute, promote and use Bevirimat.

2.2 Sublicensees of Myriad. Any sublicensee of Myriad or its Affiliates
permitted under Section 2.1 shall be bound by the terms of this Agreement, and
any such sublicense shall not relieve Myriad or its Affiliates of their
obligations or liabilities under this Agreement.

2.3 License to Panacos Under the Bevirimat Patents. Myriad hereby grants to
Panacos and its Affiliates a non-exclusive, perpetual, worldwide, royalty-free,
transferable (subject to Section 9.4) license, with the right to grant
sublicenses to others in support of or ancillary to the business of Panacos or
its Affiliates (i) under the Bevirimat Patents to manufacture, make and have
made, and use Bevirimat solely as an intermediate in the synthesis of maturation
inhibitors other than Bevirimat, and (ii) under all claims set forth in United
States Patent Number 5,679,828 and its foreign equivalents relating to compounds
other than Bevirimat to develop, manufacture, make and have made, offer to sell,
sell, import, distribute, promote and use all maturation inhibitors other than
Bevirimat.

2.4 Sublicensees of Panacos. Any sublicensee of Panacos or its Affiliates
permitted under Section 2.3 shall be bound by the terms of this Agreement, and
any such sublicense shall not relieve Panacos or its Affiliates of their
obligations or liabilities under this Agreement.

2.5 Duration of Licenses. Unless this Agreement is earlier terminated pursuant
to the terms of Section 8.2 of this Agreement, the license granted under any
Panacos Patent pursuant to Section 2.1 or any Bevirimat Patent pursuant to
Section 2.3 shall extend for the life of the particular patent involved. Any
sublicense granted to any Panacos Patent pursuant to Section 2.1 or any
Bevirimat Patent pursuant to Section 2.3 shall terminate in accordance with the
termination of the applicable license under Section 2.1 or 2.3, as the case may
be.

 

2



--------------------------------------------------------------------------------

2.6 Preservation of Rights. Any sale, assignment, license, sublicense,
disposition, grant of a lien or other security interest in, or transaction
(i) by Panacos or any of its Affiliates affecting the Panacos Patents, or
(ii) by Myriad or any of its Affiliates affecting the Bevirimat Patents, shall
not affect and shall at all times be subject to the rights of the other Party
and its Affiliates under this Agreement. In addition, to the extent permitted by
applicable law, in the event that a Party becomes insolvent, files a petition in
bankruptcy, has such a petition filed against it, determines to file a petition
in bankruptcy, or receives notice of a third party’s intention to file an
involuntary petition in bankruptcy (a “Filing Party”), such Filing Party shall
immediately notify the other Party in writing, and the other Party shall have
the right but not the obligation, if the Filing Party remains insolvent or any
such petition is not resolved within three (3) months after the date it is
filed, to (i) immediately terminate this Agreement, in whole or in part as the
other Party may determine, upon written notice to the Filing Party; or
(ii) assume responsibilities for the prosecution or maintenance of any patents
or patent applications licensed to it by the Filing Party.

2.7 Affiliates. With respect to the grant of any license to or the exercise of
any right by an Affiliate of a Party, the Party shall: (i) cause the Affiliate
to be bound by the terms and conditions of this Agreement; and (ii) be
responsible for the performance by the Affiliate of the obligations under this
Agreement.

Section 3. CONSIDERATION

3.1 The licenses granted under this Agreement are on a royalty free basis
without compensation from a Party to any other Party.

Section 4. OWNERSHIP RIGHTS

4.1 All property rights in or related to the patents and patent applications
licensed hereunder are and will remain the exclusive property of the applicable
owner, and, as between the Parties shall not be subject to challenge with
respect to such ownership.

Section 5. PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

5.1 Responsibility. Subject at all times to Section 5.2, Panacos shall be solely
responsible for the prosecution, maintenance and renewal of the Panacos Patents,
including the payment of all fees and expenses in connection therewith, and
Myriad shall be solely responsible for the prosecution, maintenance and renewal
of the Bevirimat Patents, including the payment of all fees and expenses in
connection therewith. Panacos will provide Myriad with copies of all documents
exchanged with the relevant patent offices concerning the Panacos Patents, and
Myriad will provide Panacos with copies of all documents exchanged with the
relevant patent offices concerning the Bevirimat Patents.

5.2 Abandonment of Patents. Panacos shall have the right to unilaterally abandon
any Panacos Patent, and Myriad shall have the right to unilaterally abandon any
Bevirimat Patents, provided at least ninety (90) days prior to the renewal date
or other date for loss or abandonment of any such patent or patent application
that a Party wishes to abandon, the owning Party gives notice to the other Party
of its intent to abandon. If the other Party does not want such patent or patent
application to become abandoned, the other Party

 

3



--------------------------------------------------------------------------------

shall have the option to acquire the rights in said patent or patent application
by: (i) giving written notice to the Party desiring to abandon the patent or
patent application within sixty (60) days following the delivery of the original
notice; and (ii) paying the renewal or maintenance fees that are then due or
taking such other action as may be necessary to prevent the loss or abandonment,
provided that, in the case of Panacos, such option shall only apply to United
States Patent Number 5,679,828 and its foreign equivalents. In connection with
the foregoing, the owning Party shall promptly provide the other Party all
information reasonably requested by the other Party regarding such patent or
patent application. If the other Party does not exercise its option within the
sixty (60) day period, the patent or patent application may be abandoned by its
owner. If the other Party exercises its option, the owning Party shall promptly
execute such documents and take such other actions as may be reasonably
necessary to accomplish the transfer of ownership. Following the transfer of
ownership, the patent or patent application so transferred shall no longer be
deemed to be included within the scope of this Agreement, and the former owner
shall have no further rights under this Agreement with respect thereto.
Notwithstanding the foregoing, the Party owning a pending patent application
included with the Panacos Patents or the Bevirimat Patents, as the case may be,
may abandon the application without such notice if the application has been
finally rejected in the patent office where it is pending (without resorting to
appeals within the patent office), provided that in the event that the Party
abandoning such a pending patent application does not file a continuation,
continuation-in-part, divisional, or other application claiming priority to such
abandoned application, then such notice shall be required. For those patents or
patent applications that the owning Party elects to abandon and are not acquired
by the other Party, the owning Party may effect the abandonment in due course.

5.3 Cooperation. Each Party shall reasonably cooperate with the other in the
preparation, filing, prosecution and maintenance of the patents and patent
applications included with in the Panacos Patents and the Bevirimat Patents and
shall not knowingly take a position in the prosecution of such patents that
would materially adversely effect the other Party. Each Party shall bear its own
costs in connection with its cooperation.

Section 6. ENFORCEMENT OF PATENT RIGHTS

6.1 Notification. In the event that either Party becomes aware of actual or
threatened infringement of any of the Panacos Patents or the Bevirimat Patents
by a third party anywhere in the world, that Party shall promptly notify the
other Party in writing.

6.2 Enforcement. Myriad shall have the sole and exclusive right, but not the
obligation, to enforce the Bevirimat Patents. Panacos shall have the sole and
exclusive right, but not the obligation, to enforce the Panacos Patents. If,
within three (3) months of Panacos receiving notice from Myriad of a third
party’s probable infringement of the Panacos Patents within Myriad’s licensed
field or Myriad receiving notice from Panacos of a third party’s probable
infringement of the Bevirimat Patents within Panacos’s licensed field, the
licensor Party fails to take reasonable action to enforce such patents against
such third party in the subject field, then the licensee Party shall have the
right to take whatever action it deems appropriate in its own name or, if
required by law, in the name of the licensor Party to enforce such patents in
the subject field, at the licensee Party’s sole cost. All monies recovered upon
the final

 

4



--------------------------------------------------------------------------------

judgment or settlement of such action shall be used first to reimburse each
Party for its actual costs incurred to investigate and pursue the claims against
the infringement, and second in proportion to the damages incurred by each
Party. The non-enforcing Party shall cause its employees, agents or consultants,
at the sole expense of the enforcing Party, to take such actions as are
reasonably necessary or appropriate to enable the enforcing Party to enforce the
Panacos Patents or the Bevirimat Patents, as the case may be.

Section 7. REPRESENTATIONS AND WARRANTIES

7.1 Representations and Warranties. Each Party represents and warrants to the
other Party that (i) it has all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder,
(ii) the execution and delivery by it and of this Agreement and the performance
by it of its obligations hereunder have been duly and validly authorized by all
necessary board action on the part of such Party and no other further
authorization or consent of its board of directors is required, (ii) this
Agreement has been duly executed and delivered by it and, assuming this
Agreement constitutes the legal, valid and binding obligation of such Party,
this Agreement constitutes a legal, valid and binding obligation of Seller,
enforceable against such Party in accordance with its respective terms.

7.2 Limitation. Neither Party makes any representation or warranty to any other
Party with respect to the validity, enforceability, title or status of any
patent or patent application licensed hereunder.

7.3 No Obligation. This Agreement shall not create for any Party any obligation
to disclose to another Party, maintain, register, prosecute, pay for, enforce or
otherwise manage any patents or patent applications except as expressly set
forth herein.

7.4 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, ALL WARRANTIES,
CONDITIONS, REPRESENTATIONS, INDEMNITIES AND GUARANTEES WITH RESPECT TO THE
PANACOS PATENTS OR THE BEVIRIMAT PATENTS, WHETHER EXPRESS OR IMPLIED, ARISING BY
LAW, CUSTOM, PRIOR ORAL OR WRITTEN STATEMENTS BY, EITHER PARTY, THEIR AGENTS OR
OTHERWISE (INCLUDING, BUT NOT LIMITED TO ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR PARTICULAR PURPOSE AND NON-INFRINGEMENT) ARE HEREBY OVERRIDDEN,
EXCLUDED AND DISCLAIMED.

Section 8. TERM AND TERMINATION

8.1 Term. Subject to Sections 8.2 and 8.3, the term of this Agreement will
commence on the Effective Date and shall continue until the end of the life of
the last patent licensed pursuant to Sections 2.1 and 2.3 of this Agreement.

8.2 Partial Termination. Either Party may terminate the licenses granted by it
under the terms of this Agreement upon thirty (30) days written notice to the
other Party in the event of a material breach of any provision of this Agreement
by the other Party, unless such breach is cured within such thirty (30) day
notice period.

 

5



--------------------------------------------------------------------------------

8.3 Effect of Termination. Upon a termination of the licenses granted by a Party
pursuant to Section 8.2, the terminating party shall assume all rights and
obligations of the non-terminating party with respect to any sublicenses granted
pursuant to this Agreement, provided however that the terminating party’s rights
and obligations do not exceed those rights and obligations granted by it herein.
For the avoidance of doubt, no termination or partial termination pursuant to
Section 8.2 shall relieve a Party from liability for breach of this Agreement.

Section 9. GENERAL PROVISIONS

9.1 No Agency. Nothing in this Agreement shall be deemed in any way or for any
purpose to constitute any Party an agent or joint venturer of another
unaffiliated party.

9.2 No Third Party Beneficiaries. This Agreement shall inure to the benefit of
the Parties and their respective successors and permitted assigns. Nothing
contained in this Agreement, express or implied, is intended to or shall confer
upon any Person other than the Parties any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

9.3 Entire Agreement. This Agreement, the Purchase Agreement and the Ancillary
Agreements constitute the entire agreement between Panacos and Myriad with
respect to the subject matter hereof and thereof supersede any prior agreements
or understandings between Panacos and Myriad and any representations or
statements made by or on behalf of Panacos or any of its Affiliates to Myriad,
whether written or oral (other than the Confidentiality Agreement), with respect
to the subject matter hereof and thereof.

9.4 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. Neither Party may assign any of its rights or delegate any of its
performance obligations hereunder without the prior written approval of the
other Party; provided, however, that either Party shall have the right to assign
this Agreement or any of its rights hereunder without such approval at any time
to any Affiliate of such Party or to any Person to whom all or substantially all
of such Party’s assets, or with respect to Myriad all or substantially all of
Myriad’s assets related to Bevirimat, are transferred or in connection with a
merger, consolidation or other similar corporate transaction involving such
Party, but only if, in the case of such a transfer of assets, such Affiliate or
Person assumes this Agreement in writing and agrees to be bound by and to comply
with the terms and conditions hereof applicable to such assigning Party. Any
purported assignment of rights or delegation of performance obligations in
violation of this Section 9.4 is void.

9.5 Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given, made and received (i) when
delivered personally or by facsimile, (ii) four (4) Business Days after it is
sent by registered or certified mail, return receipt requested, postage prepaid
or (iii) one (1) Business Day after it is sent for next Business Day delivery
via a reputable nationwide overnight courier service, in each case to the
intended recipient as set forth below:

If to Myriad:

Myriad Pharmaceuticals, Inc.

320 Wakara Way

Salt Lake City, Utah 84108

Attention: President

Phone: 801-584-3631

Facsimile: 801-584-3640

 

6



--------------------------------------------------------------------------------

Copy to:

Myriad Pharmaceuticals, Inc.

320 Wakara Way

Salt Lake City, Utah 84108

Attention: Legal Department

If to Panacos:

Panacos Pharmaceuticals, Inc.

Attention: Chief Executive Officer

134 Coolidge Avenue

Watertown, MA 02472

Facsimile: 617-923-2276

Telephone: 617-926-1551

Copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Beacon Street

Boston, MA 02108

Attention: Kent A. Coit, Esq.

Phone: 617-573-4800

Facsimile: 617-573-4822

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, facsimile, ordinary mail, or electronic mail), but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it actually is received by the Party for whom
it is intended. Any Party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other Party notice in the manner herein set forth.

 

7



--------------------------------------------------------------------------------

9.6 Amendments and Waivers. The Parties may mutually amend or waive any
provision of this Agreement at any time. No amendment or waiver of any provision
of this Agreement shall be valid unless the same shall be in writing and signed,
in the case of an amendment, by the Parties, or in the case of a waiver, by the
Party against whom the waiver is to be effective. No waiver by any Party of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.

9.7 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, Myriad and Panacos agree that the body making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified.

9.8 Expenses. Except as otherwise specifically provided to the contrary in this
Agreement, each of Myriad and Panacos shall bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

9.9 Governing Law. This Agreement and any disputes hereunder shall be governed
by and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than those of the State of
Delaware.

9.10 Submission to Jurisdiction. Each of Myriad and Panacos consents and
(a) submits to the exclusive jurisdiction of any state or federal court sitting
in the State of Delaware, (b) agrees that all claims in respect of any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement may be heard and determined only in any such court,
(c) waives any claim of inconvenient forum or other challenge to venue in such
court, and (d) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court. Each of Myriad and Panacos may
make service on the other Party, and each of Myriad and Panacos agrees to accept
service, of any summons, complaint or other initial pleading made in the manner
provided for the giving of notices in Section 9.5. Nothing in this Section 9.10,
however, shall affect the right of any Party to serve such summons, complaint or
initial pleading in any other manner permitted by law.

 

8



--------------------------------------------------------------------------------

9.11 Construction.

(a) The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their intent, and no rule of strict
construction shall be applied against any Party.

(b) Any reference to any federal, state, local, or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.

(c) The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(d) Any reference herein to a Section or Exhibit shall be deemed to refer to a
Section or Exhibit of this Agreement, unless the context clearly indicates
otherwise.

(e) Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.”

9.12 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
MYRIAD AND PANACOS HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

9.13 Exhibits. Exhibits identified in this Agreement are incorporated herein by
reference and made a part hereof.

9.14 Counterparts and Facsimile Signature. This Agreement may be executed in
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile signature.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement under seal as
of the date first above written.

 

PANACOS PHARMACEUTICALS, INC. By:  

/s/ Alan W. Dunton

Name:   Alan W. Dunton M.D. Title:   President and Chief Executive Officer
MYRIAD PHARMACEUTICALS, INC. By:  

/s/ Adrian N. Hobden

Name:   Adrian N. Hobden Title:   President